Title: To Thomas Jefferson from Thomas B. Parker, 16 January 1821
From: Parker, Thomas B.
To: Jefferson, Thomas


Sir
Boston
Jany 16th 1821
You doubtless have heard that the citizens of massachusetts deemed it necessary on the seperation of Maine, to alter and amend their state constitution. Accordingly, delegates were chosen from every town and have met in convention, and have made alterations and amendments which are to be submitted to the people for acceptance or non-acceptance. Two important questions have been decided by this convention, namely, “that the Senate shall be proportioned according to valuation” and “that every taxable person shall pay a tax for the support of publick teachers of religion.”Under the impression, Sir, that you will excuse me. I make bold to ask your opinion on those two questions, as I am in doubt whether it be most consistent to base the senate on valuation or on population. It is said “that taxation and representation should go together” and that “there should be a check on the popular branch” would there not be a sufficient check were the senate proportioned on population and chosen by districts? If the senate are proportioned on valuation it seems to me to operate unequally; for, on that principle, the county of Suffolk with a population of 43,000 are entitled to six Senators and middlesex county, adjoining, with a population of 50,000, are entitled to only four. As to the second question, has civil goverment a right to interfere with religious matters and to compel men to aid in support of publick teachers of religion? Is it expedient, is it good policy so to do? Is it not a violation of the rights of conscience which every one pretends to hold sacred?  I am in doubt, and still more so when I find a man like the venerable Mr Adams, supporting principles which, apparently, are aristocratical and, consequently, opposed to genuine republicanism. I wish to act deliberately and consistantly and therefore do not wish to give my humble support to measures that coincide not with the fundamental principles of republicanism and equal rights. It is my sincere desire that all should equally enjoy their rights and priviliges and be protected and defended by government in that enjoyment.I hope sir I do not intrude too much upon you sensible as I am of your goodness to oblige. Your opinions if I shall be so happy as to receive them will be considered a favor of much value. Hoping you still continue to enjoy good healthWith great Respect I subscribe myself Your obt & obliged Humb. ServtThomas B. Parker